Citation Nr: 1116860	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Boise, Idaho, which granted service connection for PTSD and assigned an initial rating of 30 percent.  

In August 2009, the Veteran and his spouse testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  He submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence. 
See 38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA psychiatric examination in July 2007.  In hearing testimony presented in August 2009, the Veteran provided statements to the effect that he believed that his PTSD symptomatology had increased in severity.  The transcript reflects that the Veteran mentioned having symptoms including panic attacks, nightmares and possible memory loss, and discussed the degree and types of social impairment attributable to PTSD.  Given the Veteran's comments to the effect that he believes that his PTSD had gotten worse than when most recently evaluated in 2007, a new and contemporaneous VA examination is warranted to determine the manifestations and level of severity associated with the disorder.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).
In addition, it appears that the Veteran receives his PTSD/psychiatric treatment through VA, as reported during his 2009 hearing testimony, and that records current through June 2009 are on file.  However, the file does not contain his more recent treatment records.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records dated from July 2009 forward.  See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA treatment records dated since July 2009 that have not yet been associated with the claims file.

2.  Once all available medical records have been obtained and associated with the claims file, schedule the Veteran for a VA mental disorder examination with the appropriate VA medical facility for the purpose of determining the current severity of his service-connected PTSD.  All necessary tests should be performed, to include any diagnostic tests, and all clinical manifestations should be reported in detail.  The examiner should identify symptoms of his service- connected PTSD and comment on how they impact on both his social and occupational functioning (i.e. the effects on his employability), to include offering a Global Assessment of Functioning (GAF) with an explanation describing the assigned GAF score.

The claims file should be reviewed in conjunction with the examination and the examination report should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.

3.  Thereafter, readjudicate the claim on appeal for an initial rating in excess of 30 percent for PTSD, to include consideration of the evidence added to the file since the issuance of the Statement of the Case issued in January 2008.  If any determination remains unfavorable to the Veteran, he should be provided with a Supplemental Statement of the Case and should be given an opportunity to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

